Citation Nr: 0600338	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis, L5-S1, postoperative fusion (claimed as 
back injury), including the question of whether service 
connection may be granted for the disability. 

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
July 1975.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from two separate rating decisions by 
the Winston-Salem, North Carolina Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") which were merged 
into the present appeal before the Board in October 2005.  
The first, a November 2003 rating decision, reopened and 
denied the veteran's claim for service connection for 
spondylolisthesis, L5-S1, post-operative fusion, (claimed as 
back injury) which was previously reopened and denied by the 
Board in April 2003.  The second, an October 2002 rating 
decision, denied the veteran's claim for service connection 
for asbestosis.  

The veteran filed a timely Notice of Disagreement ("NOD") 
with the RO's rating decision regarding asbestosis and this 
issue is properly before the Board on appeal.  With regard to 
the issue of spondylolisthesis, L5-S1, postoperative fusion 
(claimed as back injury), the Board notes that, in accordance 
with the United States Court of Appeals for Veterans Claims 
("Court") ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

The veteran provided testimony before the undersigned 
Veterans' Law Judge at a travel board hearing in August 2005; 
a transcript is of record.  

The Board presently reopens and REMANDS the veteran's claim 
of service connection for a back disability to the  RO via 
the Appeals Management Center ("AMC"), in Washington, DC.  
The claim of service connection for asbestosis will be 
denied.


FINDINGS OF FACT

1.  Since the April 2003 final Board decision reopening the 
veteran's claim for service connection for spondylolisthesis, 
L5-S1, postoperative fusion (claimed as back injury), the 
additional evidence, not previously considered, is neither 
cumulative nor redundant and, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of asbestosis.


CONCLUSIONS OF LAW

1.  The April 2003 Board Decision reopening and denying the 
veteran's claim for entitlement to service connection for 
spondylolisthesis, L5-S1, postoperative fusion (claimed as 
back injury) is final.  38 U.S.C.A. §7105 (West 2002); 38 
C.F.R. 
§ 20.302(a) (2005).

2.  The evidence received subsequent to April 2003 Board 
decision is new and material, and the criteria to reopen a 
claim of entitlement to service connection for 
spondylolisthesis, L5-S1, postoperative fusion (claimed as 
back injury) have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 3.159 
(2005).

3.  Asbestosis was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
veteran's petition to reopen his back disability claim, and 
the claim pertaining to service connection for asbestosis, 
the Board must first determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claims for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2002 and March 2005.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
October 2002 rating decision on appeal and the June 2004 
Statement of the Case ("SOC"), the veteran was provided 
with specific information as to why his particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the June 2004 
SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The initial VCAA letters were provided to the veteran prior 
to the RO's initial denial of his claim, and a third letter 
was provided in March 2005.  The 38 C.F.R. § 3.159(b) 
compliant language was provided to him after the initial 
adjudication of the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested on two separate 
occasions, in June 2002 and July 2003, that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  In 
February 2002 the veteran provided such private treatment 
records regarding his asbestosis claim.  The RO subsequently 
reviewed the private treatment records and issued an SOC in 
June 2004.

In this case, there is no medical evidence to show a 
diagnosis of asbestosis during service or post-service.  The 
RO informed the veteran in its March 2002 and March 2005 
letters and June 2004 SOC that this evidence was necessary to 
substantiate his claim.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard the 
claim on appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 U.S.C.A. § 5103A(d).  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
veteran has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review with respect to the veteran's 
claim to entitlement to service connection for asbestosis.

Merits of the Claims

Service Connection for a Back Disorder - Reopening of the 
Claim:

As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. 
§  5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 F.R. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  In this case, new and 
material evidence would be evidence supporting the veteran's 
assertions that his current diagnosis of spondylolisthesis, 
L5-S1, postoperative fusion (claimed as back injury) was 
incurred by or related to his active military service.

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence 
submitted by the veteran in the attempt to reopen the claims 
for service connection is new in the sense that it was not 
previously of record, and it is material the question of 
whether there is competent medical evidence to provide a 
linkage between the veteran's claimed conditions and the his 
military service.

At the time of the April 2003 Board decision, of record was 
clinical evidence that the veteran had lower back pain in 
service in May 1966, March 1967 and October 1967.  Following 
an automobile accident in 1967, the veteran was admitted to a 
Navy Hospital with abrasions of the forehead, left ankle, 
left foot and left hand.  The veteran was also treated for a 
fracture of the left clavicle, however, no back 
symptomatology was reported.  The veteran was found to be 
completely normal neurologically and was discharged.  
Subsequent records documenting the healing progress of the 
injuries do not mention back complaints or findings.  An 
October 1970 record indicates complaints of low back pain in 
the kidney area and a prior kidney infection was noted.  A 
subsequent entry notes right low back pain which was 
diagnosed as a mild muscle sprain.  Military medical 
examinations in January 1972 and January 1974 note the 
veteran's spine was clinically normal.  

Also of record in the July 2003 decision were private medical 
records dating from 1986 to 1996 documenting low back 
problems with a surgical procedure in 1987.  VA examinations 
in 1987 and November 2001 were also considered.  After 
reopening the claim, the Board denied the claim for 
entitlement to service connection.  

Since the April 2003 Board decision, the veteran has 
submitted medical reports from the Great Neck Family Practice 
dated July 1996 to May 2003 showing continuing treatment for 
chronic back pain.  A January 2003 medical statement from Dr. 
R.M. states that the veteran has been a patient since 1977 
with the earliest complaint of back pain in 1977 - i.e., 
approximately two years after the veteran retired from active 
military service.  Prior to Dr. R.M.'s letter, the earliest 
private treatment records were dated 1987.  Dr. R.M. states 
that 1977 x-rays show diffuse arthritis and evidence of 
degenerative disc disease of the lumbar spine.  

Another medical report provides a subjective history of the 
veteran's treatment at Great Neck in 1976, when he complained 
of low back pain.  The report thus places the veteran's 
initial complaints of back pain approximately one year after 
his retirement from active military service.  Diagnoses were 
recorded of chronic low back pain with a history of 
spondylolisthesis and degenerative disc disease with 
arthritis since at least the 1950s.  The veteran testified at 
the August 2005 hearing that the treating physician at that 
time reviewed x-rays and said "a picture is worth a thousand 
words," an account corroborated by a medical record with 
such a description.    

Treatment reports from Atlantic Orthopaedic Specialists dated 
January 2003 also show treatment and diagnosis of chronic low 
back pain, post laminectomy and arthrodesis and L5-S1 for 
spondylolisthesis.  The treating physician noted the veteran 
indicated that the back injury occurred in-service.

The additional information concerning the veteran's back 
problems is clearly new because it dates the veteran's back 
pain treatment nearly 10 years earlier than considered in the 
previous Board decision, and the veteran has submitted 
corroborative evidence suggesting that he was treated for 
back symptoms during a time period approximately one to two 
years after he was discharged from active military duty.  

Because such evidence addresses an essential element of the 
claim, the timing and origin of the veteran's back injury, it 
is clearly so significant that it must be considered.  See 38 
C.F.R. § 3.307(c) (Providing that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.) (Italics added).

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  See Duran, 7 Vet. App. at 220; Justus, 
3 Vet. App. at 513.  New and material evidence having been 
submitted, the claim for entitlement to service connection 
for spondylolisthesis, L5-S1, postoperative fusion (claimed 
as back injury), is reopened.


Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  Justus, supra., cf. Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is next required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993). 

In this respect, the Board has determined the claim must be 
remanded in compliance with the VCAA to allow the veteran an 
opportunity to submit additional evidence referenced by Dr. 
R.M. and, in light of the new evidence, submit to a VA 
examination to ascertain whether the veteran's current back 
disorders are related to service.  Specific remand 
instructions are detailed in the REMAND portion of the 
decision below.


Service Connection for Asbestosis:

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim on its 
merits and the appeal will be denied.  The disorder at issue 
has not been diagnosed.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The record does not contain a diagnosis of asbestosis; and 
therefore the veteran fails to meet the first requirement of 
a claim for entitlement to service connection:  a diagnosis 
of a current disability.  

Evidence relevant to the veteran's claim for service 
connection for asbestosis, to include as due to asbestos 
exposure, includes his service medical records, which are 
negative for any recorded evidence of complaints or diagnoses 
of, or treatment for, any respiratory disorders, including 
asbestosis.  At the time of the veteran's July 1975 service 
separation examination, his lungs and chest were found to be 
"normal."  

The veteran's claims file also contains private inpatient and 
outpatient treatment notes, including diagnostic testing of, 
and treatment for, pulmonary disease.  A February 2002 letter 
from Dr. C.R.B. to another doctor indicated that a pulmonary 
nodule was found on a July 2001 scan and that the veteran was 
found to have some glass infiltrate in his lung bases which 
may be small areas of atelectasis or represent some early 
fibrosis from asbestos exposure.  However, a thorough review 
of the record fails to reveal that the veteran has been 
diagnosed with asbestosis.  

Of note, following the August 2005 hearing, the veteran was 
afforded a period of 60 days within which to submit evidence 
of a competent diagnosis of the disorder in question, but he 
did not do so.  The opportunity to submit additional evidence 
was afforded to the veteran for the specific purpose of 
obtaining a diagnosis of the disorder, as he was advised of 
the need to do so during the hearing.  See transcript, pages 
18-23.  

As a valid service connection claim requires, at a minimum, 
medical evidence of a current disability, the veteran's claim 
for service connection for asbestosis must be denied.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.") See 38 U.S.C.A. § 
1110 (West 1991).
Given the veteran's account of having served in U.S. Naval 
vessels, the Board has carefully considered whether further 
development of this matter is warranted.  However, while the 
veteran is shown to have a pulmonary nodule, the evidence 
does not indicate that such is a disability within the 
meaning of the law, and there is no evidence of record, or 
known to be existent to VA, indicating that the veteran has 
the disorder for which he seeks benefits - a critical 
component of a successful claim of service connection.  


ORDER

1.  New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for 
spondylolisthesis, L5-S1, postoperative fusion, claimed as 
back injury is granted.

2.  Entitlement to service connection asbestosis is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for spondylolisthesis, L5-S1, postoperative fusion 
(claimed as back injury).  A preliminary review of the record 
discloses the matter is not ready for appellate disposition.  
The claim must be remanded for the following reasons.

The claim for service connection was denied by the Board in 
April 2003 on the bases of a November 2001 VA examination 
that found no relation between the veteran's current back 
disorder and his military service because there was no 
competent record evidence of treatment for a back condition 
following service for nearly 20 years after service (1987).  
However, the January 2003 letter submitted by Dr. D.M. of 
Great Neck Family Practice by the veteran to reopen his claim 
adds a new layer of objectivity to the veteran's previously 
solely subjective claims that he has been treated for back 
problems since his separation from service.  Reference is 
made by Dr. D.M. of x-rays that were taken and evaluated in 
1977 following the veteran's complaints of low back pain 
which showed diffuse arthritis and evidence of degenerative 
disc disease at that time.  

Accordingly, in light of this new evidence, it is necessary 
under the VCAA for the veteran to be given an opportunity to 
obtain the 1977 x-rays or radiological study referenced by 
Dr. D.M..  Following that, the veteran should be examined 
again for the purpose of having a medical specialist express 
an opinion as to the nature and etiology of any back 
condition which may be present with access to the veteran's 
entire claims file.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded to the AMC for further 
action as follows:

1.  Request the veteran submit, or 
authorize VA to request and obtain the 
1977 back radiology study referenced by 
him in his August 2005 testimony, 
referenced in the treatment log from 
Great Neck Family Practice and 
discussed by Dr. D.M. in his January 
2003 letter.

2.  The AMC should arrange for a VA 
medical  examination of the veteran, to 
be conducted by an appropriately 
qualified physician, to ascertain the 
nature and etiology of any back 
disorder(s), which may be present.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate in the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

It is requested that the examiner 
provide an opinion to the following: 
(1) whether the veteran currently has 
any disorder(s) of the back and (2) if 
so, whether it/they are related to the 
veteran's active duty service.  The 
examiner is asked to make specific 
reference to the veteran's service 
medical records, which contain 
references to low back pain and a mild 
muscle sprain.  The examiner is asked 
to provide complete rationale for all 
opinions expressed.

3.  Thereafter, the AMC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the AMC 
should review the requested examination 
report and required medical opinion(s) 
to ensure that they are responsive to 
and in complete compliance with the 
directives of this remand and if they 
are not, the AMC should implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement 
to service connection for a back 
condition.

If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.


A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the AMC notifies him; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim of entitlement to service connection for 
a back condition and may result in a denial.  38 C.F.R. 
§ 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


